Title: To James Madison from Benjamin Rush, 18 February 1790
From: Rush, Benjamin
To: Madison, James


Dear Sir,
Philadelphia Feby 18. 1790.
I expected that the establishment of the federal Goverment, and the reformation of the Constitution of Pennsylvania would have gratified all my wishes for the prosperity of my Country, and have left me to enjoy in private life the pleasures of science and professional pursuits. But I find I cannot be an indifferent Spectator of the great Question which now agitates your house. It involves in it the honor and Safety of the United States. The part you have taken in it accords so perfectly with Opinions that I have entertained After mature investigation for four years upon that Subject, that I should do my feelings great violence if I did not do homage to the integrity, and independance you have lately discovered in your proposition to do strict justice in funding the debts of the United States.
The enemies of your motion concur in its being agreeable to just feelings, but they say that reason alone should decide upon all great Questions of National policy. This is a new doctrine in Morals & Metaphysicks. In matters of right & wrong feeling alone should be our Guide. What would be the state of morals in our World if mankind were to be led only by the slow, and feeble Operations of reason? To renounce feeling upon the present Question, is to desert the standard of heaven implanted in the human breast. Nineteen out of twenty of the citizens of Pennsylvania will in a short time follow you in your motion. It is true they cannot all reason upon it—but their feelings in favor of justice are in some instances excruciating. Never have I heard more rage expressed against the Oppressors of our Country during the late War, than I daily hear against the men who by the Secretary’s report are to reap all the benefits of the revolution, at the expence of the greatest part of the Virtue & property that purchased it.
I am not more satisfied that theft & murder are contrary to the divine commands, & to the Order of Society, than that the report of the Secretary involves in it a breach of the fundamental principles of justice.
If the interest upon our National Debt were to be paid to the purchasers of Certificates out of the mines of Brazil or Peru, without a single tax extorted from our citizens for that purpose, I think I could prove that the measure would ruin our country.
I could fill a Volume with facts & Anecdotes of the Characters of those Men who now hold the greatest part of the Alienated Certificates of this state. Many of them are not worthy of the priviledges of Citizenship in the United States.
The principal design of this letter is to suggest to you that your Success in carrying your motion will be ensured by delay. The members of our Convention & Assembly (a great majority of whom think with you) will soon ⟨leave⟩ our city, & spread your principles & fee⟨lings⟩ thro’ the Country. The clamors in conseque⟨nce⟩ of information being carried home to our farmers, will be loud—violent—& universal.
I have only to request that you would conceal my name in mentioning the Contents of this letter. I have taken no part in the Controversy in this city—and wish to continue a Spectator of its progress & issue.
Mr Peter Muhlenberg will convey an Acknowledgement from you of the receipt of this letter, if your leisure should not permit you to answer it. I am Dear Sir yours sincerely
Benjn: Rush
PS: A regard to what is falsely called National honor in G Britain, produced the independance of America.
